232 Ga. 644 (1974)
208 S.E.2d 464
CARRUTH
v.
THE STATE.
28939.
Supreme Court of Georgia.
Submitted May 31, 1974.
Decided September 3, 1974.
Louise T. Hornsby, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, Arthur K. Bolton, Attorney General, B. Dean Grindle, Jr., Assistant Attorney General, for appellee.
INGRAM, Justice.
Appellant was convicted in Fulton Superior Court of *645 armed robbery and received a sentence of 12 years to be served in the State Penitentiary. His motion for a new trial was overruled by the trial court. The enumeration of errors in this appeal complains the trial court erred in overruling the motion for new trial on the three general grounds and because "the trial court erred in allowing illegal admission of evidence in the pre-sentence hearing" in violation of Georgia law.
The conviction and sentence in this case will be affirmed. The trial court heard this case by consent of the parties without the intervention of a jury. A review of the evidence presented at the trial discloses the trial court was authorized to find appellant guilty of the offense charged of armed robbery. The victim of the robbery identified appellant as one of the two perpetrators of the crime. While appellant denied participation in the robbery, he admitted being present at the scene of the crime. The credibility of the witnesses was addressed to the trial court, as the trior of facts, and the victim's testimony, together with the other evidence considered at the trial, authorized the trial court to find appellant guilty. See Hogan v. State, 221 Ga. 9(2) (142 SE2d 778).
Counsel for defendant also argues on appeal that it was error for the trial court to overrule the motion for new trial because of the illegal admission of evidence in the pre-sentence hearing before the trial court. This argument must fail for two reasons: first, this point was not raised in the motion for new trial in the trial court and, therefore, would not be a valid reason for concluding on appeal that the trial court erred in denying the motion for new trial; and, second, even if we treated the evidentiary ruling complained of as a separate enumeration of error, the record reveals an insufficient objection to the admission of the evidence at the trial. A contemporaneous objection to a ruling in the trial court is necessary to preserve the question for review on appeal. See Mallory v. State, 230 Ga. 657, 658 (198 SE2d 677).
The evidence authorized the conviction, and, no error of law appearing from the enumeration of errors, the trial court did not err in overruling the motion for new trial.
*646 Judgment affirmed. All the Justices concur.